                           Case 5:19-cr-00301-UA Document 1 Filed 09/03/19 Page 1 of 2 Page ID #:1
                                                                      CVB Location Code
    United States District Court
         Violation Notice                                           CC71

Violation Number                    Officer Name                          Officer No.

FBJG000K                            SMITH                                 2370




                                                                                                               FBJG000K
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Date and Time of Offense                     Offense

07/04/2019                 19:55             FED         21USC         844A

Place of Offense

POLIQUE CANYON RD.

Offense Description: Factual Basis for Charge                                                      HAZMAT

POSSESSION OF MARIJUANA.




DEFENDANT INFORMATION                                Phone: (               )

Last Name                                                    First Name                                    M.I.
KUNKLE                                                       RICHARD                                       E




VEHICLE              VIN                                                                               CMV
Tag No.                              State        Year      Make/Model          PASS       Color

8JSB291                              CA           2002      SUBA                          SIL
A      X IF BOX A IS CHECKED, YOU B                             IF BOX B IS CHECKED, YOU MUST
           MUST APPEAR IN COURT.                                PAY AMOUNT INDICATED BELOW
                                                                OR APPEAR IN COURT.
            SEE INSTRUCTIONS (opposite).
                                                                SEE INSTRUCTIONS (opposite).


                                                                                         Forfeiture Amount
                                                         $30.00                          Processing Fee

                     PAY THIS AMOUNT                                               Total Collateral

                                YOUR COURT DATE
      (If no court appearance date is shown, you will be notified of your appearance date by mail.)
Court Address                                                                 Date (mm/dd/yyyy)

To Be Determined...
                                                                                  Time (hh:mm)



My signature signifies that I have received a copy of this violation notice. It is not an admission of guilt. I
promise to appear for the hearing at the time and place instructed or pay the total collateral due.

X Defendant

    Previous edition is obsolete              Original - CVB Copy                       FS-5300-4 (7/05)
                       Case 5:19-cr-00301-UA Document 1 Filed 09/03/19 Page 2 of 2 Page ID #:2

FBJG000K
                           STATEMENT OF PROBABLE CAUSE
                         (For issuance of an arrest warrant or summons)

I state that on            July 4, 2019            while exercising my duties as a law
officer in the                       Central                     District of                CA



   Pursuant to 16 USC 551: On Thursday July 4, 2019, Law Enforcement Officer K. Addison and I, LEO
   T. Smith, were on uniformed patrol of the San Bernardino National Forest. At approximately 1955 we
   received a report of several target shooters who were shooting in an unsafe direction on Polique
   Canyon Rd. Upon arrival, we noticed several young adult males who were target shooting with pellet
   guns. We made contact with the young adult males and informed them that they were shooting in an
   unsafe direction. During my investigation, I noticed a multi-colored glass pipe openly visible in the
   open hatch of a Subaru vehicle. Marijuana is a federally controlled substance and is illegal on all
   federal public lands. I continued my investigation by asking whom owned the glass pipe. Mr. Richard
   KUNKLE claimed ownership of the glass pipe. He further admitted to the possession of a small
   amount of personal use Marijuana. Next, I asked Mr. KUNKLE to produce the Marijuana to which he
   complied. The remainder of the Marijuana was located in a small glass jar. Next, I instructed the
   Federal Interagency Communications Center to complete a computerized records search of Mr.
   KUNKLE which returned clear of any wants and/or warrants. I subsequently confiscated the multi-
   colored glass pipe and the marijuana for evidentiary purposes. Lastly, I issued Mr. KUNKLE a
   Violation Notice for Simple Possession of a Controlled Substance (Marijuana). No further action was
   taken.




   The foregoing statement is based upon:
                                 MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and correct to the best of my knowledge.



   Executed                     July 4, 2019
                             Date (mm/dd/yyyy)                  Officer's Signature


       Probable cause has been stated for the issuance of a




Executed on:
                            Date (mm/dd/yyyy)                   U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger vehicle;
CDL = Commercial drivers license;   CMV = Commercial vehicle involved in incident
